Citation Nr: 1012299	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  05-34 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, 
New Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for a 
panic disorder.  

2.  Entitlement to a rating in excess of 50 percent for 
bilateral visual field impairment, post facial trauma, with 
left ptosis, left hypertropia, left quadranopsia, and right 
temporal field defect (hereinafter referred to as an "eye 
disability").  

3.  Entitlement to an effective date earlier than December 
19, 2003, for the award of a total rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU).  

4.  Entitlement to an effective date earlier than December 
19, 2003, for the award of a 50 percent rating for a panic 
disorder.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney

ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to 
December 1972.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  In February 2008, the Board remanded the claims for 
additional evidentiary development, and they have now been 
returned for further appellate consideration.  

In addition to remanding each of the issues listed on the 
title page of this decision, the Board, in the February 2008 
decision, also remanded the claim of entitlement to an 
effective date prior to March 1, 2001, for the payment of 
additional benefits for dependents.  As to that issue, the 
remand called for the RO/AMC (Appeals Management Center) to 
issue a statement of the case (SOC) as one had not 
previously been provided to the Veteran.  This was 
accomplished in January 2010, and the claim was denied.  The 
file before the Board does not contain a substantive appeal 
as to this issue.  As such, the Board does not have 
jurisdiction of the issue.  Rowell v. Principi, 4 Vet. App. 
9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993).  Therefore, 
the Board will confine the discussion herein to the 
enumerated issues.

The appeal is REMANDED to the RO via the AMC, in Washington, 
DC.  VA will notify the Appellant if further action is 
required.




REMAND

Unfortunately, and for reasons explained below, in order to 
comply with the legal duty to assist the Veteran, the Board 
finds that it must once again remand the claims on appeal 
for additional development action.

Here, in compliance with instruction no. 3of the Board's 
December February 2008 remand, the AMC/RO was to obtain all 
medical records regarding the Veteran's treatment at the 
Lyons, New Jersey VAMC, and the East Orange, New Jersey, 
VAMC.  Records subsequently added to the record include many 
duplicative treatment documents from the East Orange VAMC, 
as well as some not previously of record, to include VA 
examinations reports from August and September 2009.  

The claims file does not contain documentation, however, 
that additional treatment records were requested from the 
Lyons, New Jersey VAMC.  Moreover, in a VA FORM 21-4138 
document dated in September 2009, and in the attorney 
representative's statement in February 2010, it has been 
asserted that additional VA records pertinent to the claims 
on appeal are available and should be obtained.  

A remand by the Board confers upon the claimant, as a matter 
of law, the right to compliance with the remand order.  
Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand 
orders of the Board were not complied with, the Board itself 
errs in failing to insure compliance; in such situations the 
Board must remand back to AMC/RO for further development.

The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file. Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, on remand, the AMC/RO 
must obtain all outstanding pertinent medical records from 
the above VA facilities, following the procedures prescribed 
in 38 C.F.R. § 3.159 as regards requesting records from 
Federal facilities.

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 
2009)).  However, identification of specific actions 
requested on remand does not relieve the AMC/RO of the 
responsibility to ensure full VCAA compliance.  Hence, in 
addition to the actions requested above, the AMC/RO should 
also undertake any other development or notification action 
deemed warranted by the VCAA prior to readjudicating the 
matters on appeal.  The AMC's/RO's adjudication of the 
appeal should include consideration of all evidence added to 
the record since the last adjudication of the claims.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records and 
progress reports relevant to the 
Veteran, including but not limited to 
any records located at the Lyons, New 
Jersey, VAMC, and the most recent 
records East Orange, New Jersey, VAMC, 
dated subsequent to March 2003 that are 
not already of record.  If no records 
are available, the claims folder must 
indicate this fact and document the 
attempts made to obtain the records from 
each facility.

2.  After the requested development has 
been completed, and after undertaking 
any other development deemed 
appropriate, re-adjudicate the issues on 
appeal.  If the benefits sought remain 
denied, the Veteran and his 
representative should be furnished with 
a supplemental statement of the case 
(SSOC) and be afforded an opportunity to 
respond before the record is returned to 
the Board for further review.

The Appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


